      Case 3:20-cv-01362-GCS Document 1 Filed 12/23/20 Page 1 of 4 Page ID #1

14409-1


                             IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS

KEN DANIELS,                                    )
                                                )
         Plaintiff,                             )
                                                )
vs.                                             )       Case No. 20-cv-1362
                                                )
FIFTH SEASON RESIDENTIAL, LLC,                  )
D/B/A, FIFTH SEASON ASSISTED LIVING             )
                                                )
         Defendants.                            )

                         DEFENDANT FIFTH SEASON RESIDENTIAL, LLC’S
                                   NOTICE OF REMOVAL

         NOW COMES Defendant, FIFTH SEASON RESIDENTIAL, LLC, D/B/A FIFTH SEASON

ASSISTED LIVING (hereinafter “FIFTH SEASON RESIDENTIAL, LLC”), and pursuant to 28 U.S.C. §§

1332(a), 1441, and 1446, and hereby removes this action to the United States District Court for

the Southern District of Illinois. In support of this Notice, FIFTH SEASON RESIDENTIAL, LLC states

as follows:

         1.       On November 16, 2020, Plaintiff, Ken Daniels, filed his Complaint against

Defendant in the Second Judicial Circuit Court, Franklin County, State of Illinois, seeking damages

for personal injuries allegedly arising from a trip and fall. See Exhibit 1. Plaintiff obtained service

on Defendant on or about November 24, 2020.

                                             Jurisdiction

         2.       This Court possesses subject matter jurisdiction over this action because the matter

presents a dispute between citizens of different states, and the amount in controversy is greater

than $75,000.00. See 28 U.S.C. § 1332(a).

         3.       There is complete diversity of citizenship between the parties.

                                              Page 1 of 4
   Case 3:20-cv-01362-GCS Document 1 Filed 12/23/20 Page 2 of 4 Page ID #2

14409-1


       (a)     On information and belief, Plaintiff, KEN DANIELS, is a citizen of California.

       (b)     Defendant, FIFTH SEASON RESIDENTIAL, LLC, is an Illinois Limited Liability

Company, and its single member is Robert E. Bradley, who is a citizen of Illinois.

       4.      The amount in controversy exceeds $75,000.00.

       (a)     In his Complaint, Plaintiff alleges that he suffered:

               severe and permanent injuries, both internally and externally; Plaintiff’s
               brain and nervous system was greatly shocked and their function impaired;
               numerous muscle, blood vessels and tissue of Plaintiff’s entire body were
               damaged such that there is permanent physical impairment, and she [sic],
               by reason thereof, became sick, sore and lame and has remained so for a
               long period of time, to-wit: from the time of the incident until the present
               time, Plaintiff has suffered and will continue to suffer intense pain and
               anguish by reason of said injuries; by reason of said injuries she [sic] has
               been unable to work for extended periods of time; and was compelled to
               and will be compelled to expend and become liable for large sums of
               money for hospital medical and surgical services, nursing care and
               attention in and about endeavoring to become healed and cured of said
               injuries.

       (b)     In his prayer for relief, Plaintiff prays for judgment against Defendant “in an

               amount in excess of $50,000.00, together with her costs herein."

       (c)     In an Illinois Supreme Court Rule 222 affidavit, Plaintiff’s attorney certifies

               “that in [his] opinion the value of this case is in excess of $50,000.00.”

                                       Timeliness of Removal

       5.      FIFTH SEASON RESIDENTIAL, LLC accordingly files this Notice within 30 days of

service of the Complaint. See Ex. 1. Accordingly, this Notice of Removal is timely brought before

this Court. See 28 U.S.C. § 1446(b).




                                            Page 2 of 4
   Case 3:20-cv-01362-GCS Document 1 Filed 12/23/20 Page 3 of 4 Page ID #3

14409-1




                                    Venue and Other Matters

       6.      Because this action was originally filed in Franklin County, Illinois, the action is

properly removable to the United States District Court for the Southern District of Illinois. See 28

U.S.C. § 1441(a).

       7.      A copy of this Notice of Removal is being contemporaneously filed herewith with

the Circuit Court of Franklin County, State of Illinois, instructing that no further proceedings shall

be had until such time as this matter is remanded from this Court.

       8.      True and correct copies of all pleadings which demonstrate that this matter is

removable is attached hereto as Ex. 1. See 28 U.S.C. § 1446(b).

       WHEREFORE, Defendant, FIFTH SEASON RESIDENTIAL, LLC, requests that this Court

assume full jurisdiction over the cause herein as provided by law, and that further proceedings in

the Franklin County Circuit Court regarding the action be stayed. FIFTH SEASON RESIDENTIAL,

LLC further respectfully demands that the trial of this matter in Federal Court be heard by a jury.

                                                 FIFTH SEASON RESIDENTIAL, LLC, d/b/a
                                                FIFTH SEASON ASSISTED LIVING, Defendant

                                                               /s/ Keith B. Hill
                                              BY:   _________________ _______________________
                                                 HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                          Keith B. Hill, #6277660
                                                      Brittany P. Warren, #6325934
HEYL, ROYSTER, VOELKER & ALLEN, P.C.
105 West Vandalia Street
Mark Twain Plaza III, Suite 100
Edwardsville, IL 62025
Phone: 618.656.4646
Primary E-Mail: edwecf@heylroyster.com
Secondary E-Mail #1: khill@heylroyster.com
Secondary E-Mail #2: bwarren@heylroyster.com

                                             Page 3 of 4
  Case 3:20-cv-01362-GCS Document 1 Filed 12/23/20 Page 4 of 4 Page ID #4

14409-1



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 23rd day of December, 2020, the foregoing
was electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing(s) to the following:

Bryan A. Drew
Drew Law Group
806 Public Square
Benton, IL 62812
618-439-9406
service@drewlawgroup.com
Attorney for Plaintiff

                                                          /s/ Keith B. Hill
                                            BY:   _______________________________________
                                              HEYL, ROYSTER, VOELKER & ALLEN, P.C.




                                         Page 4 of 4
